Title: The American Commissioners: A Public Announcement, 4 December 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John
To: 


Jonathan Loring Austin had ridden post haste from Nantes with his dispatches. On Thursday morning, December 4, he paused in Versailles for an hour’s sightseeing, and then at 11:30 A.M. he arrived in Passy. Rumor had preceded him, or so the story goes, and the commissioners were waiting in the courtyard. “Before he had time to alight Dr. Franklin addressed him. ‘Sir, is Philadelphia taken?’ ‘Yes sir.’ The old gentleman clasped his hands and returned to the hotel. ‘But, sir, I have greater news than that. GENERAL BURGOYNE and his whole army are prisoners of war! The effect was electrical. . . .”

The commissioners immediately faced the problem of how to publicize the news. Waiting for the Parisian press to circulate it would take time, and so would printing it themselves. They therefore composed this announcement and had it copied by hand; Austin was drafted into service. Copies went to individuals, and some were apparently passed around in the city. The result, at least according to American observers, was all that could be hoped for. Joy filled the court, said Arthur Lee, and Paris and all France; the people greeted the victory, said Temple Franklin, as if it had been their own.
 
4 xbre. 1777.
Courier arrivé aujourd’huy de philadelphie à Passy Chés Le Docteur franklin en 34 Jours.

Le 14. 8bre. Bourgoyne obligé de mettre bas Les Armes, 9200 hommes tués ou prisonniers.
On a apporté Les articles de La Capitulation avec Gates.
Parmi les prisonniers outre Le Général, 4 membres du parlement d’Angletterre.
On a laissé howe dans Philadelphie ou il est enfermé.
Toute Communication avec sa flotte est Coupée.
17. de ses vaisseaux qui ont voulu s’approcher sont peris ou pris.
Wazington avec Son armée, d’autres Generaux avec des corps détachés et des milices entourent la ville. Le général Gates arrive avec son armée Victorieuse pour se joindre a eux.
